Citation Nr: 9936026	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-17 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for dyspnea on 
exertion.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a ganglion cyst.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to a compensable initial evaluation for 
removal of the gallbladder.

6.  Entitlement to a compensable initial evaluation for 
stress urinary incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The Board observes that the veteran expressed in her Notice 
of Disagreement that she wished to appeal all of the issues 
addressed in the March 1998 rating decision.  However, in her 
VA Form 9, she identified only those issues enumerated on the 
title page of this decision.  The evidence of record reflects 
that the veteran's representative discussed claims for 
service connection for multiple scars, for an allergic 
reaction to sulfa drugs, and for a compensable evaluation for 
multiple non-compensable service-connected disabilities under 
38 C.F.R. § 3.324 in a statement (VA Form 646) submitted in 
December 1998.  The RO attempted to clarify with the 
veteran's representative whether the veteran wished to appeal 
those issues.  Thereafter, the representative submitted a 
revised statement (VA Form 646) which did not include these 
issues.  Therefore, the Board considers all issues not 
addressed in the veteran's substantive appeal to be 
abandoned.  The Board will not address those issues in this 
decision.  See Bucklinger v. Brown, 5 Vet. App. 435 (1995).


FINDINGS OF FACT

1.  There is no competent medical evidence of current dyspnea 
on exertion.

2.  There is competent medical evidence that the veteran's 
allergic rhinitis was first manifested during her active 
service and is chronic in nature.

3.  There is no competent medical evidence of a current 
ganglion cyst.

4.  There is no competent medical evidence of a current 
bilateral foot disability.

5.  The veteran has no objective symptomatology resulting 
from removal of the gallbladder.

6.  The veteran's stress urinary incontinence is productive 
of occasional stress incontinence and of nocturia, with 
voiding one or two times per night.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
dyspnea on exertion is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's allergic rhinitis was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The claim of entitlement to service connection for a 
ganglion cyst is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for a 
bilateral foot disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The criteria for a compensable evaluation for removal of 
the gallbladder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7318 (1999).

6.  The criteria for a compensable evaluation for stress 
urinary incontinence have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Code 7517 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she incurred dyspnea on exertion, 
allergic rhinitis, a ganglion cyst, and a bilateral foot 
disability in service, and that these disorders remain 
disabling.  She also contends that the initial, non-
compensable evaluations assigned for disability due to 
removal of the gall bladder and for stress urinary 
incontinence do not adequately reflect the severity of those 
disabilities.

I.  Claims for Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  Id.  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be presumed for those diseases defined 
by law as chronic which manifest to a compensable degree 
within a specified presumptive period after service.  38 
C.F.R. §§ 3.307, 3.309 (1999).

However, the veteran must first show that her claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to her claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption, such 
as a presumption applicable where a disease defined as 
chronic has manifested to the required degree during the 
presumptive period.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999); Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and competent evidence relates the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).


A. Dyspnea on Exertion

The veteran's service medical records show that she began to 
complain of shortness of breath with exercise in March 1994.  
Thereafter, she was seen several times throughout 1995 for 
similar complaints.  However, an echocardiogram, chest x-ray, 
and exercise studies all were negative for the presence of 
any disorder.  At one point, the physician suspected that the 
shortness of breath was secondary to poor conditioning.  
During the separation examination of February 1997, the 
veteran described shortness of breath when she walked or ran 
a short distance.  The physician noted that the reported 
dyspnea on exertion had not been substantiated by chest x-
rays or treadmill and pulmonary function tests.  The physical 
examination at the time made no findings related to the 
veteran's complaints.

During VA examination in November 1997, the veteran 
complained of shortness of breath and dyspnea on exertion.  
She claimed that she could walk only four blocks.  The 
examiner determined that the dyspnea on exertion was of 
unclear etiology and that the subjective complaints were not 
supported by any objective findings of pathology, such as 
physical examination, pulmonary function tests, or chest x-
rays.

Based upon the above evidence, the Board finds that 
entitlement to service connection for dyspnea on exertion 
must be denied as not well grounded because the record 
contains no medical diagnosis of a current disability.  The 
Board acknowledges that the veteran complained of dyspnea 
during her period of active service and during the VA 
examination.  However, no physician has been able to assign a 
diagnosis or identify any pathology or objective findings to 
support the veteran's complaints.

The Board cannot rely solely on the veteran's own statements 
that she has a current disorder manifested by dyspnea on 
exertion because evidence of a current disability cannot be 
established by lay testimony.  Brewer v. West, 11 Vet. App. 
228 (1998).  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, the 
veteran has failed to meet her initial burden of submitting 
evidence of a well-grounded claim, and the benefit sought on 
appeal must be denied.

B. Allergic Rhinitis

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim in that she has presented "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  The Board further finds that all facts have 
been fully developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The service medical records show that the veteran complained 
of respiratory-related symptoms, such as shortness of breath, 
chest tightening, and wheezing, throughout 1995.  All 
examinations and testing were negative for any disability, 
including asthma.  However, the veteran was regularly 
prescribed inhalers and Proventil.  During the separation 
examination of February 1997, the veteran reported a history 
of sinusitis and asthma.  She stated that her nose was 
congested at night.  The examiner made no objective findings 
but diagnosed the veteran with history of allergic rhinitis.

During the VA examination in November 1997, the veteran 
complained of sinus pressure over the maxillary sinus, 
sneezing and nasal drainage, and wheezing with a cough.  
These symptoms occurred all year.  Lying down worsened the 
discomfort and caused difficulty in breathing at night.  
Physical examination showed a mild septal deviation to the 
left but was otherwise negative for any objective findings of 
pathology or disability.  However, the examiner found that 
the veteran's respiratory symptoms were most consistent with 
a diagnosis of allergic rhinitis with postnasal drainage and 
described these symptoms as chronic.

Based upon the above evidence, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for allergic rhinitis.  In particular, the veteran 
complained of symptomatology several times while on active 
duty and she was prescribed medication.  There was no 
notation or finding, either pre-service or during service, to 
indicate that the veteran had noted similar manifestations 
prior to service.  Although she was never clearly diagnosed 
as having allergic rhinitis, she was diagnosed with allergic 
rhinitis by history at the time of her separation 
examination.  Thereafter, the VA examiner rendered the same 
diagnosis based on a report of the same symptomatology.  
Further, the VA examiner specifically found the relevant 
symptoms to be chronic.  

If a chronic disease is shown in service, including a disease 
of allergic etiology, subsequent manifestations of the same 
chronic disease at any later date may be service connected.  
See 38 C.F.R. §§ 3.303(b), 3.380.  The Board finds the 
veteran's account of her symptomatology to be credible, and 
as the record contains no medical evidence in contradiction, 
the Board concludes that the evidence supports a grant of 
service connection for allergic rhinitis.

C. Ganglion Cyst

The veteran's separation examination of February 1997 noted 
the presence of a ganglion cyst of the left thumb.  During 
the VA examination of November 1997, the veteran reported the 
presence of a ganglion cyst on the left wrist.  She stated 
that it occasionally made her wrist sore with use of the hand 
or wrist.  The examiner observed no weakness, swelling, or 
redness and reported that no ganglion cyst could be 
visualized or palpated.  

Based upon the above findings, the Board concludes that the 
evidence does not establish that the veteran has a current 
ganglion cyst.  The service medical records document the 
presence of a ganglion cyst at the time of separation from 
service; however, the mere occurrence of an in-service injury 
or disease is not sufficient for a grant of service 
connection in the absence of a current disability.  As the 
examiner specifically noted the history of ganglion cyst, and 
further noted that a ganglion cyst could not be visualized or 
palpated, there is no competent medical evidence of a current 
ganglion cyst disorder.  In the absence of medical evidence 
that the claimed disorder is currently present, the veteran's 
claim must be denied as not well grounded.

D. Bilateral Foot Disability

The veteran's service medical records include an enlistment 
examination of July 1991 which noted the presence of 
asymptomatic mild pes planus.  In the separation examination 
of February 1997, the veteran reported a history of foot 
tingling.  The service medical records contain no other 
findings or treatment related to the veteran's feet.

The veteran informed the VA examiner who conducted the 
February 1997 VA examination that she experienced bilateral 
foot numbness and pain while walking and standing.  The pain 
traveled into her lower back after 15 to 20 minutes of 
standing.  Physical examination disclosed no musculoskeletal 
or neurological abnormalities.  The radiological report was 
within normal limits.  The examiner stated that no etiology 
for foot pain was found on examination.

In summary, the Board finds that the record has failed to 
include any medical evidence of a current bilateral foot 
disability.  The Board recognizes that the veteran complained 
of foot tingling and pain during her separation examination 
and VA examination.  However, no examiner made any objective 
findings to support the veteran's complaints.  As 
aforementioned, in the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board notes the veteran's contention that she, in fact, 
has flat feet.  Even if the Board were to accept the 
veteran's statement that she has flat feet as proof of that 
disorder, the veteran's statement would not be sufficient to 
establish a well-grounded claim for service connection for a 
bilateral foot disorder, as that disorder was noted at the 
time of the veteran's induction into service, and the 
presumption of soundness is not applicable.  No medical 
professional has provided any evidence or opinion which 
establishes that the veteran's claimed foot disorder, if 
present, increased in severity during the veteran's period of 
active service.  

Assuming that previously-diagnosed pes planus is still 
present, the veteran must establish that the disorder, since 
it pre-existed service, was permanently worsened in service 
in order to establish a well-grounded claim.  The Board 
cannot rely on the veteran's testimony to establish that the 
veteran's pre-existing foot disorder increased permanently in 
severity during service, especially in the absence of medical 
evidence confirming that pathology due to flat feet is 
present.  See Brewer v. West, 11 Vet. App. 228 (1998).  
Therefore, the veteran has failed to meet her initial burden 
of submitting evidence of a well-grounded claim, and the 
benefit sought on appeal must be denied.

As to the veteran's claims which have been denied as not well 
grounded, the VA is under no duty to assist her in developing 
the facts pertinent to those claims.  See Epps, 126 F.2d at 
1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground her claims, and as an explanation as to why her 
current attempt fails.

II.  Claims for Increased Initial Ratings

In this case, the veteran has filed a Notice of Disagreement 
(NOD) to a March 1998 rating decision which awarded the 
initial grant of service connection for removal of the 
gallbladder and for stress urinary incontinence.  
Accordingly, the veteran's claims for increased initial 
ratings are deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and the VA has the duty to 
assist the veteran in the development of facts pertinent to 
those claims.  See Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the claims for increased initial evaluations 
has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present for initial disability 
evaluations.  Fenderson, 12 Vet. App. at 126-127. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1999).  All 
reasonable doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).

A. Gallbladder Removal

The record shows that the RO granted service connection for 
removal of the gallbladder and assigned a noncompensable 
evaluation effective from May 1997.  The veteran's 
gallbladder removal was assigned a noncompensable schedular 
evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7318 (1999).  Under the rating schedule, a noncompensable 
evaluation is warranted when the disability is characterized 
as asymptomatic.  An evaluation of 10 percent requires mild 
symptoms.  Severe symptoms must be present to warrant a 30 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7318 
(1999).

In her VA Form 9 dated in October 1998, the veteran stated 
that she felt pain in the area of her surgical scar when 
sneezing or lifting.  However, during the VA examination of 
November 1997, the veteran did not complain of pain, and 
there was no tenderness of the abdomen on palpation.  Rather, 
the veteran only stated that she was "uncomfortable" with 
the scars.  Upon examination, the scars were found to be well 
healed, with no pruritus, infection, or keloid formation.  
The examiner specifically stated that no sequelae were 
present.  The veteran has presented no other evidence of 
symptomatology related to the removal of her gallbladder.

Based upon the above findings, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's gallbladder removal.  The only 
physical symptom claimed by the veteran has been occasional 
pain.  However, the medical evidence of record does not 
objectively confirm the presence of pain.  Moreover, the 
veteran has not alleged, and the evidence has not shown, that 
the gallbladder removal has caused any other type of 
impairment.  Therefore, the record does not show the severity 
necessary to meet or approximate the criteria for a 
compensable initial evaluation.  The veteran's claim must be 
denied.

B. Stress Urinary Incontinence

The record shows that the RO granted service connection for 
stress urinary incontinence and assigned a noncompensable 
evaluation effective from May 1997.  The veteran's stress 
urinary incontinence was assigned a noncompensable schedular 
evaluation pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7517 (1999).  Pursuant to Diagnostic Code 7517, a bladder 
injury will be rated as a voiding dysfunction under 38 C.F.R. 
§ 4.115a (1999).  In turn, 38 C.F.R. § 4.115a provides that 
voiding dysfunction will be rated as urine leakage, frequency 
of urination, or obstructed voiding.

The rating criteria for urine leakage, including stress 
incontinence, requires the wearing of absorbent materials 
which must be changed less than two times per day for a 20 
percent evaluation.  A 40 percent evaluation is warranted 
when the absorbent materials must be changed two to four 
times per day.  A 60 percent evaluation requires the use of 
an appliance or the changing of absorbent materials more than 
4 times per day.  38 C.F.R. § 4.115a (1999).  Under these 
criteria, a compensable evaluation is not warranted, because 
there is no evidence that the veteran uses or has ever used 
absorbent materials as a result of her stress incontinence, 
nor does she so indicate.

The veteran's disability may also be evaluated using the 
criteria for frequency of urination.  The rating criteria 
regarding frequency of urination provide that, where the 
disability is manifested by a daytime voiding interval 
between two and three hours, or, by awakening to void two 
times per night, a 10 percent evaluation is warranted.  A 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night, warrants a 
20 percent rating.  38 C.F.R. § 4.115a.

During the VA examination in November 1997, the veteran 
reported stress incontinence for the past one and one-half 
years.  She reported that coughing, sneezing, or running 
could cause the urination.  She believed that the number of 
incontinent episodes had increased.  She reported awakening 
one to two times per night.  The examiner could not identify 
a clear etiology or objective evidence of pathology.

In her VA Form 9 dated October 1998, the veteran claimed that 
she had also informed the VA examiner that she had hesitancy, 
a slow or weak stream of urination, and that her bladder 
would feel full but very little urine would come out.  

Based upon the above evidence, and resolving reasonable doubt 
in the veteran's favor, the Board finds that the veteran 
approximates the criteria for a 10 percent evaluation 
pursuant to the criteria for frequency of urination.  The 
Board recognizes that no clear finding has been made as to 
the frequency of the veteran's nighttime urination; however, 
the VA examiner noted some nocturia, and also noted that 
episodes of incontinence had increased in number.  
Accordingly, the Board will grant the benefit of the doubt to 
the veteran and award a 10 percent disability evaluation.

Nevertheless, the Board finds that the veteran is not 
entitled to an evaluation in excess of 10 percent.  
Specifically, there has been no evidence of a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  Further, the veteran has not 
provided any evidence that she uses absorbent materials.  
Therefore, an increased evaluation pursuant to the criteria 
for urine leakage is not for application.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that her 
gallbladder removal or stress incontinence have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for dyspnea on exertion is denied.

Service connection for allergic rhinitis is granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for a ganglion cyst is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral foot disability is denied.

A compensable evaluation for removal of the gallbladder is 
denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent for stress urinary 
incontinence is granted.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

